The appellant was charged with refusing and neglecting to render for taxation the taxable property, owned by him, within the limits of a certain school incorporation, under Article 113 of the Penal Code. The recognizance recites that appellant stands charged with the offense of refusing "or" neglecting to make out and render a list of his taxable property when so called upon, in person, by the assessor of taxes. The motion to dismiss the appeal in this case, we think, is well taken. The recognizance recites the offense with which the defendant stands charged in the alternative, and, besides, it fails to recite that the defendant then owned any property subject to taxation in said incorporated school district. Because of these defects in the recognizance, the appeal is dismissed.
Appeal Dismissed.